Order entered September 25, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01581-CV

                 IN THE INTEREST OF M.S.C. AND F.L.C., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 02-18056

                                            ORDER
       We GRANT appellee’s motion for leave to file a sur-reply brief and ORDER the brief

tendered to the Clerk of the Court September 14, 2015 filed as of the date of this order.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE